                              UNITED STATES DISTRICT COURT
                                                                                     3/6/2020
                              WESTERN DISTRICT OF VIRGINIA
                                   LYNCHBURG DIVISION


  JENNY F.,                                            CASE NO. 6:18-cv-00087
                                       Plaintiff,

                         v.                            ORDER

  COMMISSIONER OF SOCIAL SECURITY,
                                                       JUDGE NORMAN K. MOON
                                       Defendant.


       Before the Court are cross-motions for summary judgment, Dkts. 14 & 16, and the Report

& Recommendation of U.S. Magistrate Judge Robert S. Ballou (“R&R”), Dkt. 21. Under Standing

Order 2011-17 and 28 U.S.C. § 636(b)(1)(B), I referred this matter to Judge Ballou for a

recommended disposition. Objections to his R&R were due by March 5, 2020, and none were

filed. Having reviewed the R&R for clear error and having found none, I will adopt the R&R.

Accordingly:

       1. The R&R of February 20, 2020, is hereby ADOPTED in its entirety;

       2. Plaintiff’s Motion for Summary Judgment, Dkt. 14, is hereby GRANTED IN PART;

       3. Defendant’s Motion for Summary Judgment, Dkt. 16, is hereby DENIED;

       4. Pursuant to the fourth sentence of 42 U.S.C. § 405(g), this case is hereby REMANDED

to the Commissioner for further administrative proceedings;

       5. This case is STRICKEN from the active docket, and the Clerk is directed to send a copy of

this Order to counsel.

       It is so ORDERED.

                    6th day of March, 2020.
       Entered this _____
